Per Curiam,
The subjects of complaint in this case are the refusals of the court to sustain the several exceptions to the auditor’s report, recited in the six specifications of error respectively.
An examination of the record discloses nothing that requires either a reversal or modification of the decree. We quite agree with the learned president of the orphans’ court in saying: “We have failed to- find anything to convince us that the learned *654auditor has erred with reference to the matters complained of by the exceptant, either as to the distribution, or disposition of the costs.”
The facts are clearly stated by the auditor, and the questions arising thereon are so satisfactorily disposed of by him, that we affirm the decree on his report.
Decree affirmed and appeal dismissed at appellant’s costs.